PER CURIAM.
The appellant, Joan Pecheux Grand, as Executrix of the estate of Laurence M. A. B. Sanchez, claims error because the county judge denied her “Petition to extend time to file objections to claims”. Section 733.18(2), Fla.Stat., F.S.A. grants to the county judge the right to extend the time for filing objection to a claim for “good cause shown”. The discretion is in the county judge.
The appellant argues that the county judge ought to have extended the time, but fails to carry the burden of demonstrating an abuse of discretion. Therefore, no error has been shown.
Affirmed.